Title: To James Madison from John Dawson, 18 January 1795
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond Januay. 18, 95
We have an account here that France has made peace with Prussia, which seems to gain belief—the enclosd hand bill I receivd from a friend at Norfolk & is taken from a letter to Mr. Pennock of that place.
We also hear that the duke of York has met with another severe defeat—that he lost great part of his army, & that the rest savd themselves by flight. At what time do you expect to adjourn? With much esteem Your friend & Sert
J Dawson
